Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rich et al. (US 7219466 B2 and Rich hereinafter.).
	Regarding claim 1, Rich discloses a system [fig. 3, electronic animal trap] for controlling a shock output of an electronic animal trap [see abstract], comprising: a battery [col 4, lines 3-5, power supply 14, fig. 1]; a transformer [fig. 7, T1] having a primary coil connected to the battery [fig. 7, B1] ; and a controller [fig. 1, output circuit 10] connected to the battery [fig. 1, power supply 14] and the primary coil [fig. 7, showing microcontroller U2 coupled to battery B1 and coil T1], the controller having a shock cycle module [fig. 6, flow chart of the high-voltage rearming electronic circuit] determining a battery capacity of the battery [col 5 lines 20-32, step 304], determining a shock enable time [col 5 lines 48-64, step 312] based on the battery capacity [col 5 lines 48-64, step 314], and controlling a primary current [high voltage pulse train, col 5 lines 48-50] from the battery to run through the primary coil for the shock enable time [col 6 lines 7-22, step 326].
	Regarding claim 12, Rich discloses a method of controlling a shock output of an electronic animal trap [fig. 3, electronic animal trap], comprising: providing a battery [col 4, lines 3-5, power supply 14], a transformer [fig. 7, T1] having a primary coil connected to the battery [fig. 7, B1], and a controller [fig. 1, output circuit 10] connected to the battery [fig. 1, power supply 14] and the primary coil [fig. 7, showing microcontroller U2 coupled to battery B1 and coil T1]; determining a battery capacity of the battery [col 5 lines 20-32, step 304]; calculating a shock enable time [col 5 lines 48-64, step 312] based on the battery capacity [col 5 lines 48-64, step 314]; and controlling a primary current [high voltage pulse train, col 5 lines 48-50] from the battery to run through the primary coil for the shock enable time [col 6 lines 7-22, step 326] with a shock cycle module of the controller [fig. 6, flow chart of the high-voltage rearming electronic circuit].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert et al. (US 20190326501 A1 and Gilbert hereinafter.).
	Regarding claim 2, Rich discloses all the features in regards to claim 1 as indicated above. Rich does not explicitly disclose the transformer has a secondary coil inductively coupled to the primary coil. 
However, Gilbert discloses [para. 1555] the transformer has a secondary coil inductively coupled to the primary coil. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich to include transformer, secondary coil and primary coil as taught by Gilbert to disclose a system with improved operational characteristics of devices using ELR (extremely low resistance) materials at higher temperatures are improved
	Regarding claim 13, Rich discloses all the features in regards to claim 12 as indicated above. Rich does not explicitly disclose wherein the transformer has a secondary coil inductively coupled to the primary coil.
However, Gilbert discloses [para. 1555] the transformer has a secondary coil inductively coupled to the primary coil. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich to include transformer, secondary coil and primary coil as taught by Gilbert to disclose a system with improved operational characteristics of devices using ELR (extremely low resistance) materials at higher temperatures are improved
Claims 3 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki et al. (WO 2012073534 A1and Miyazaki hereinafter.) further in view of Baumoel et al. (US 20120167292 A1 and Baumoel hereinafter.).
	Regarding claim 3, Rich in view of Gilbert discloses all the features in regards to claim 2 as indicated above. Rich in view of Gilbert does not explicitly disclose wherein the secondary coil outputs a shock output voltage based on a secondary current induced in the secondary coil by the primary current, the shock output voltage is independent of the battery capacity.
However, Miyazaki discloses [pg. 3] wherein the secondary coil [secondary coil] outputs a shock output voltage [secondary voltage] based on a secondary current [secondary current] induced in the secondary coil by the primary current [primary current], the shock output voltage is independent of the battery capacity. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert to include secondary coil, secondary voltage, secondary current and primary current as taught by Miyazaki to disclose a system for short circuit detection with improved malfunction prevention and thermal performance. Rich in view of Gilbert further in view of Miyazaki does not explicitly disclose the shock output voltage is independent of the battery capacity.
However, Baumoel discloses [para. 95] the shock output [voltage booster 250 output voltage] voltage is independent of the battery capacity. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki to include voltage booster as taught by Baumoel to disclose a system with improved operating performance and usability. 
	Regarding claim 14, Rich in view of Gilbert discloses all the features in regards to claim 13 as indicated above. Rich in view of Gilbert does not explicitly disclose wherein outputting a shock output voltage at the secondary coil based on a secondary current induced in the secondary coil by the primary current, the shock output voltage is independent of the battery capacity.
However, Miyazaki discloses [pg. 3] wherein outputting a shock output voltage [secondary voltage] at the secondary coil [secondary coil] based on a secondary current [secondary current] induced in the secondary coil by the primary current [primary current], the shock output voltage is independent of the battery capacity. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert to include secondary coil, secondary voltage, secondary current and primary current as taught by Miyazaki to disclose a system for short circuit detection with improved malfunction prevention and thermal performance. Rich in view of Gilbert further in view of Miyazaki does not explicitly disclose the shock output voltage is independent of the battery capacity.
However, Baumoel discloses [para. 95] the shock output [voltage booster 250 output voltage] voltage is independent of the battery capacity. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki to include voltage booster as taught by Baumoel to disclose a system with improved operating performance and usability
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Shimuel et al. (US 20100008012 A1 and Shimuel hereinafter)
Regarding claim 4, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel discloses all the features in regards to claim 3 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel does not explicitly disclose does not explicitly disclose wherein comprising a shocking plate connected to the secondary coil and receiving the shock output voltage.
However, Shimuel discloses [para. 9] comprising a shocking plate [output terminal] connected to the secondary coil [secondary coil] and receiving the shock output voltage [An output terminal is serially connected through the secondary coil to the high voltage lead of the charge-storing capacitor]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel to include output terminal, secondary coil and high voltage from a charge-storing capacitor as taught by Shimuel to disclose a system with improved performance, power requirements and safety margin of the incapacitation. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Hill et al. (DE 102008006199 A1 and Hill hereinafter.).
Regarding claim 5, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel discloses all the features in regards to claim 3 as indicated above. 
Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel does not explicitly disclose does not explicitly disclose wherein the primary coil has a primary number of turns and the secondary coil has a secondary number of turns, the secondary number of turns is greater than the primary number of turns and the secondary number of turns is oriented in a direction opposite to the primary number of turns.
However, Hill discloses [see claim 1] wherein the primary coil [primary coil (23)] has a primary number of turns and the secondary coil [secondary coil (24)] has a secondary number of turns, the secondary number of turns is greater than the primary number of turns [number of turns of the secondary coil (24) greater than one turn number of the primary coil (23).] and the secondary number of turns is oriented in a direction opposite to the primary number of turns [primary coil (23) and the secondary coil (24) are arranged opposite one another.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel to include secondary coil, primary coil, number of turns in each and current orientation as taught by Hill to disclose a system with secure and long-term stable transmission of electrical energy to a device with less complexity.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Chae et al. (CN 1885702 A and Chae hereinafter.).
Regarding claim 6, Rich discloses all the features in regards to claim 1 as indicated above. Rich discloses further wherein a field-effect transistor [fig. 7, FET IRF740] connected to the primary coil [fig. 7, T1], the shock cycle module controls the primary current in the primary coil by controlling when the field-effect transistor is activated. Rich does not explicitly disclose the shock cycle module controls the primary current in the primary coil by controlling when the field-effect transistor is activated.
However, Chae discloses [pg. 5] the shock cycle module [controller 200] controls the primary current [continuous conduction of current] in the primary coil [unit 650 in the primary side coil of the transformer] by controlling when the field-effect transistor is activated [MOSFET on/off switching of the first switching element 270]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich to include controller, continuous conduction of current, primary side coil of transformer and MOSFET as taught by Chae to disclose high power voltage system with higher efficiency and effectivity with reduced cost and thermal loss. 
Regarding claim 7, Rich in view of Chae further discloses wherein the field-effect transistor is a metal-oxide-semiconductor field-effect transistor [Rich, fig.7 MOSFET IRF740].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Chae further in view of Dan et al. (CN 204304566 U and Dan hereinafter.). further in view of Niimi et al. (US 20010047220 A1 and Niimi hereinafter.).
Regarding claim 8, Rich in view of Chae discloses all the features in regards to claim 6 as indicated above. Rich in view of Chae does not explicitly disclose a charge pump connected to the controller and the battery, the charge pump boosting a battery voltage of the battery to a boosted voltage higher than the battery voltage.
However, Dan discloses a charge pump connected to the controller and the battery [see abstract, the charge pump is connected to charging circuit, and respectively connected with the charging circuit of the battery and the power supply controller.], the charge pump boosting a battery voltage of the battery to a boosted voltage higher than the battery voltage. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae to include charge pump, power supply controller and battery as taught by Dan to disclose a power supply control system with improved stability without added complexity. Rich in view of Chae further in view of Dan does not explicitly disclose the charge pump boosting a battery voltage of the battery to a boosted voltage higher than the battery voltage.
However, Niimi discloses [para. 28] the charge pump [charge pump circuit 9] boosting a battery voltage [battery voltage] of the battery to a boosted voltage higher than the battery voltage [to an about twice voltage]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan to include charge pump and battery as taught by Niimi to disclose an electro-mechanical system with improved reliability.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Chae further in view of Dan further in view of Niimi further in view of Huang et al. (CN 107592011 A and Huang hereinafter.) further in view of Sohn et al. (US 20050225366 A1 and Sohn hereinafter.).
Regarding claim 9, Rich in view of Chae further in view of Dan further in view of Niimi discloses all the features in regards to claim 8 as indicated above. Rich in view of Chae further in view of Dan further in view of Niimi does not explicitly disclose wherein the charge pump is connected to the controller at a first charge point and a second charge point, the first charge point receiving a first charge pulse from the controller and the second charge point receiving a second charge pulse from the controller. 
However, Huang discloses [pg. 2] wherein the charge pump [controllable charge pump] is connected to the controller [controllable charge pump] at a first charge point [first control end] and a second charge point [second control end], the first charge point receiving a first charge pulse from the controller and the second charge point receiving a second charge pulse from the controller. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan further in view of Niimi to include controllable charge ump with first and second control ends as taught by Huang to disclose a system with improved charge pump performance. Rich in view of Chae further in view of Dan further in view of Niimi further in view of Huang does not explicitly disclose the first charge point receiving a first charge pulse from the controller and the second charge point receiving a second charge pulse from the controller. 
However, Sohn discloses [para. 21] the first charge point [charge pump that receives the first control signal] receiving a first charge pulse [first control signal] from the controller [control signals] and the second charge point [charge pump that receives the second control signal] receiving a second charge pulse [second control signal] from the controller. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan further in view of Niimi further in view of Huang to include charge pump, first and second control signals as taught by Sohn to disclose a system with improved stability and reduced footprint.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga et al. (US 7450429 B2 and Daga hereinafter.) further in view of Lv et al. (CN 109416551 A and Lv hereinafter.) further in view of Wray et al. (US 20110001435 A1 and Wray hereinafter).
Regarding claim 10, Rich in view of Chae further in view of Dan further in view of Niimi discloses all the features in regards to claim 8 as indicated above. Rich in view of Chae further in view of Dan further in view of Niimi does not explicitly disclose wherein a voltage adjuster connected to the charge pump, the controller, and the field-effect transistor, the voltage adjuster outputs an adjusted voltage to the field-effect transistor to activate the field-effect transistor.
However, Daga discloses [see claim 2] wherein a voltage adjuster [variable voltage line] connected to the charge pump [charge-pump], the controller, and the field-effect transistor, the voltage adjuster outputs an adjusted voltage to the field-effect transistor to activate the field-effect transistor. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan further in view of Niimi to include charge-pump and variable voltage line as taught by Daga to disclose a system with improved speed with reduced surface area and power consumption. Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga does not explicitly disclose wherein a voltage adjuster connected to the controller, and the field-effect transistor, the voltage adjuster outputs an adjusted voltage to the field-effect transistor to activate the field-effect transistor.
However, Lv discloses [pg. 2] wherein a voltage adjuster connected to the controller [the variable voltage output is coupled to the controller], and the field-effect transistor, the voltage adjuster outputs an adjusted voltage to the field-effect transistor to activate the field-effect transistor. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga to include variable voltage output and controller as taught by Lv to disclose a system with improved performance, accuracy and thermal efficiency. Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv does not explicitly disclose a voltage adjuster connected to the field-effect transistor, the voltage adjuster outputs an adjusted voltage to the field-effect transistor to activate the field-effect transistor
However, Wray discloses [See abstract] a voltage adjuster [variable output voltage] connected to the field-effect transistor [field effect transistor], the voltage adjuster outputs an adjusted voltage to the field-effect transistor to activate the field-effect transistor [A digital potentiometer supplies a variable output voltage to an operational amplifier that is connected to the field effect transistor to activate the field effect transistor.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv to include variable output voltage and field effect transistor as taught by Wray to disclose a system with improved longevity and user experience. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv further in view of Wray further in view of Ding et al. (CN 206895889 U and Ding hereinafter.) further in view of Corcoran et al. (US 2809514 A and Corcoran hereinafter) further in view of Lim et al. (CN 105539363 A and Lim hereinafter.).
Regarding claim 11, Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv further in view of Wray discloses all the features in regards to claim 10 as indicated above. Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv further in view of Wray does not explicitly disclose wherein the voltage adjuster outputs the adjusted voltage based on a shock pulse from the controller, the shock pulse is sent from the controller to the voltage adjuster for the shock enable time.
However, Ding discloses [pg. 2] wherein the voltage adjuster outputs the adjusted voltage [adjusting the high voltage pulse output] based on a shock pulse [high voltage pulse] from the controller [pulse controller], the shock pulse is sent from the controller to the voltage adjuster for the shock enable time. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv further in view of Wray to include adjusting the high voltage pulse output, high voltage pulse and pulse controller as taught by Ding to disclose a system with increased effect and security of electric shock, while reducing the burning sensation and pain of electric shock. Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv further in view of Wray further in view of Ding does not explicitly disclose the shock pulse is sent from the controller to the voltage adjuster for the shock enable time.
However, Corcoran discloses [col 3 lines 18-24] the shock pulse [shock pulse] is sent from the controller to the voltage adjuster [variable capacitor] for the shock enable time [time of discharge]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv further in view of Wray further in view of Ding to include shock pulse, variable capacitor and time of discharge as taught by Corcoran to disclose a system for testing shock devices. Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv further in view of Wray further in view of Ding further in view of Corcoran does not explicitly disclose the shock pulse is sent from the controller.
However, Lim discloses [pg. 4] the shock pulse [shock pulse] is sent from the controller [control section]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Chae further in view of Dan further in view of Niimi further in view of Daga further in view of Lv further in view of Wray further in view of Ding further in view of Corcoran to include shock pulse and control section as taught by Lim to disclose a system with improved reaction time and user experience
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Dunning et al. (US 4872084 A and Dunning hereinafter.) further in view of Shimuel.
Regarding claim 15, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel discloses all the features in regards to claim 14 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel does not explicitly disclose wherein providing a plurality of shocking plates, at least one of the shocking plates is connected to the secondary coil and receives the shock output voltage.
However, Dunning discloses [col 4, lines 31-32] wherein providing a plurality of shocking plates [shocking plates]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel to include shocking plates as taught by Dunning to disclose a system with improved longevity. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Dunning does not explicitly disclose wherein at least one of the shocking plates is connected to the secondary coil and receives the shock output voltage.
However, Shimuel discloses [para. 9] wherein at least one of the shocking plates [output terminal] is connected to the secondary coil [secondary coil]and receives the shock output voltage [An output terminal is serially connected through the secondary coil to the high voltage lead of the charge-storing capacitor].Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Dunning to include output terminal, secondary coil and high voltage from a charge-storing capacitor as taught by Shimuel to disclose a system with improved performance, power requirements and safety margin of the incapacitation. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Dunning further in view of Shimuel further in view of Touchton et al. (US 20170063115 A1 and Touchton hereinafter.).
Regarding claim 16, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Dunning further in view of Shimuel discloses all the features in regards to claim 15 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Dunning further in view of Shimuel does not explicitly disclose initiating the shock cycle module if an animal is detected on the shocking plates.
However, Touchton discloses [see claim 32] initiating the shock cycle module [stimulus generator] if an animal is detected [para. 37-38, animal stimulus receiver 200] on the shocking plates [para. 37-38, stimulus prongs 240 and 250]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Dunning further in view of Shimuel to include stimulus generator, animal stimulus receiver and stimulus prongs as taught by Touchton to disclose an animal shock system with improved radiality from possible water corrosion. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson et al. (NZ 560460 A and Anderson hereinafter.).
Regarding claim 17, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel discloses all the features in regards to claim 14 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel does not explicitly disclose wherein setting a total shock time with the shock cycle module, the total shock time including a plurality of shock cycles each outputting the shock output voltage.
However, Anderson discloses [pg. 8] wherein setting a total shock time [total duration time] with the shock cycle module [Program jumpers J1, J2 and J3], the total shock time including a plurality of shock cycles [minimum power level and maximum power level] each outputting the shock output voltage [performance of prodder 1]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel to include total duration time, program jumpers, minimum and maximum power levels and performance of the prodder as taught by Anderson to disclose a system with improved reliability and usability.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view Chae.
Regarding claim 18, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson discloses all the features in regards to claim 17 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson discloses further wherein the shock cycle module controls the primary current in the primary coil by activating a field-effect transistor connected to the primary coil for the shock enable time [Rich, col 6 lines 7-22, step 326] in each shock cycle [Rich, controller [fig. 6, flow chart of the high-voltage rearming electronic circuit]. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson does not explicitly disclose wherein the shock cycle module controls the primary current in the primary coil by activating a field-effect transistor.
However, Chae discloses [pg. 5] wherein the shock cycle module [controller 200] controls the primary current [continuous conduction of current] in the primary coil [unit 650 in the primary side coil of the transformer] by activating a field-effect transistor [MOSFET on/off switching of the first switching element 270]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson to include controller, continuous conduction of current, primary side coil of transformer and MOSFET as taught by Chae to disclose high power voltage system with higher efficiency and effectivity with reduced cost and thermal loss. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view Chae further in view of Brundula et al. (US 20140098453 A1 and Brundula hereinafter) further in view of Lim further in view of Lim further in view of Corcoran further in view of Wray.
Regarding claim 19, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae discloses all the features in regards to claim 18 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae does not explicitly disclose wherein the shock cycle module activates the field-effect transistor by outputting a shock pulse from the controller to a voltage adjuster connected to the field-effect transistor for the shock enable time.
However, Brundula discloses [para. 187] wherein the shock cycle module [spark gap G1712] activates the field-effect transistor [FET Q1704] by outputting a shock pulse [voltage VN rapidly rises sufficient to cause conduction of gap G1714] from the controller to a voltage adjuster connected to the field-effect transistor for the shock enable time. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae to include spark gap, shock pulse and FET as taught by Brundula to disclose a system with improved accuracy. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae does not explicitly disclose outputting a shock pulse from the controller to a voltage adjuster connected to the field-effect transistor for the shock enable time.
However, Lim discloses [pg. 4] the shock pulse [shock pulse] is sent from the controller [control section] to a voltage adjuster connected to the field-effect transistor for the shock enable time. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae to include shock pulse and control section as taught by Lim to disclose a system with improved reaction time and user experience Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Lim does not explicitly disclose outputting a shock pulse to a voltage adjuster connected to the field-effect transistor for the shock enable time.
However, Corcoran discloses [col 3 lines 18-24] outputting a shock pulse [shock pulse] to a voltage adjuster [variable capacitor] connected to the field-effect transistor for the shock enable time [time of discharge]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Lim to include shock pulse, variable capacitor and time of discharge as taught by Corcoran to disclose a system for testing shock devices. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Lim further in view of Corcoran does not explicitly disclose voltage adjuster connected to the field-effect transistor.
However, Wray discloses [See abstract] a voltage adjuster [variable output voltage] connected to the field-effect transistor [field effect transistor]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Lim further in view of Corcoran to include variable output voltage and field effect transistor as taught by Wray to disclose a system with improved longevity and user experience.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view Chae further in view of Brundula further in view of Lim further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama et al. (JP 2001183728 A and Uchayama hereinafter.).
Regarding claim 20, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray discloses all the features in regards to claim 19 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray does not explicitly disclose wherein the field-effect transistor is deactivated after the shock enable time in each shock cycle, inducing the secondary current in the secondary coil.
However, Uchayama discloses [para. 61] wherein the field-effect transistor [FET 31] is deactivated [turned off] after the shock enable time in each shock cycle [para. 58, drive pulse signal goes low], inducing the secondary current [secondary current] in the secondary coil [secondary coil 32b]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray to include fet, drive pulse signal, secondary current and secondary coil as taught by Uchayama to disclose a system with reduced size, manufacturing costs, thermal loss while improving power consumption and reliability
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view Chae further in view of Brundula further in view of Lim further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang.
Regarding claim 21, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama discloses all the features in regards to claim 20 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama does not explicitly disclose wherein providing a charge pump connected to the controller at a first charge point and a second charge point.
However, Huang discloses [pg. 2] providing a charge pump [controllable charge pump] connected to the controller [controllable charge pump] at a first charge point [first control end] and a second charge point [second control end]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama to include controllable charge ump with first and second control ends as taught by Huang to disclose a system with improved charge pump performance. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view Chae further in view of Brundula further in view of Lim further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong et al. (KR 20000025250 A and Jeong hereinafter.) further in view of Park et al. (US 20180115992 A1and Park hereinafter.).
Regarding claim 22, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang discloses all the features in regards to claim 21 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang does not explicitly disclose wherein calculating a wait time based on the battery capacity, the shock cycle module sending a second charge pulse from the controller to the second charge point for the wait time after the shock enable time in each shock cycle.
However, Jeong discloses [pg. 6] calculating a wait time [waiting time] based on the battery capacity [battery remaining capacity], the shock cycle module sending a second charge pulse from the controller to the second charge point for the wait time after the shock enable time in each shock cycle. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang to include remaining battery capacity and waiting time as taught by Jeong to disclose a system with improved user feedback pertaining to system parameters. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong does not explicitly disclose wherein the shock cycle module sending a second charge pulse from the controller to the second charge point for the wait time after the shock enable time in each shock cycle.
However, Park discloses [para. 159]the shock cycle module [transmitting node] sending a second charge pulse [signal] from the controller [control node] to the second charge point [transmitting node] for the wait time [prescribed time] after the shock enable time in each shock cycle [scheduling unit]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong to include transmitting node, a signal, control node, transmitting node, prescribed time and scheduling unit as taught by Park to disclose a system with more efficient performance and sensing.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view Chae further in view of Brundula further in view of Lim further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong further in view of Park further in view of Sohn.
Regarding claim 23, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong further in view of Park discloses all the features in regards to claim 22 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong further in view of Park does not explicitly disclose wherein sending a first charge pulse from the controller to the first charge point and then sending the second charge pulse from the controller to the second charge point prior to the shock enable time in each shock cycle.
However, Sohn discloses [para. 21] wherein sending a first charge pulse [first control signal] from the controller [control signals] to the first charge point [charge pump that receives the first control signal] and then sending the second charge pulse [second control signal] from the controller to the second charge point [charge pump that receives the second control signal] prior to the shock enable time in each shock cycle [generation of auxiliary charge pump signal]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong further in view of Park to include charge pump, first and second control signals and generation of auxiliary charge pump signal as taught by Sohn to disclose a system with improved stability and reduced footprint.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view Chae further in view of Brundula further in view of Lim further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong further in view of Park further in view of Rasaratnam et al. (Rasaratnam and US 20080054961 A1.).
Regarding claim 24, Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong further in view of Park Discloses all the features in regards to claim 22 as indicated above. Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong further in view of Park does not explicitly disclose wherein starting the charge pump prior to the shock cycles by alternatingly sending a first charge pulse from the controller to the first charge point and the second charge pulse from the controller to the second charge point.
However, Rasaratnam discloses [see claims 31-33] wherein starting the charge pump [charge pump] prior to the shock cycles by alternatingly sending [claim 32-33.] a first charge pulse [first charge pulse] from the controller [switch controller] to the first charge point [first flying capacitor] and the second charge pulse [second charge pulse] from the controller to the second charge point [second flying capacitor]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Rich in view of Gilbert further in view of Miyazaki further in view of Baumoel further in view of Anderson further in view of Chae further in view of Brundula further in view of Lim further in view of Corcoran further in view of Wray further in view of Uchayama further in view of Huang further in view of Jeong further in view of Park to include charge pump, first and second charge pulses, switch controller, and first and second flying capacitors as taught by Rasaratnam to disclose a system with improved stage coupling with improved performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/            Examiner, Art Unit 2842                                                                                                                                                                                            

/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842